The defendant appeals from his conviction and sentence for manufacturing intoxicating liquor for beverage purposes. After all the evidence in the case had been submitted, defendant requested the court below to specially charge itself as follows, viz.:
  "The court charges itself that as a matter of law the defendant cannot be guilty of manufacturing intoxicating liquor, if, under the evidence, *Page 1011 
the only acts of defendant toward the manufacturing of liquor consisted in pouring water in the barrel of mash and in stirring up the mash in the barrel with a stick, unaccompanied by any other acts on the part of the defendant toward the manufacture of intoxicating liquor."
The charge was refused, the trial judge assigning as his reason therefor that it was not applicable to the facts in the case, there being other evidence and circumstances that clearly convinced him the defendant was guilty of the offense charged. Since the record contains nothing to the contrary, we are bound by the statement of the trial judge. State v. Feazel,162 La. 413, 110 So. 634.
For the reasons assigned, the conviction and sentence appealed from are affirmed.